Citation Nr: 1548641	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-50 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to a thyroid disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The case was originally before the Board in March 2012 when it was remanded for further development.  In April 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  In October 2014 and in May 2015, the Board again remanded the appeal.    


FINDING OF FACT

1.  The most probative evidence of record shows that the Veteran's shortness of breath has been attributed to the clinically diagnosed disabilities of asthma, small airway obstruction, and obstructive sleep apnea.   

2.  The most probative evidence of record shows that the Veteran's current disabilities causing shortness of breath have not been linked to service.   

3.  The most probative evidence of record shows that the Veteran's  current disabilities causing shortness of breath have not been linked to her service-connected thyroid disorder.  

CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to a thyroid disorder, are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In this regard, the Board finds that a letter dated in August 2008, prior to the March 2009 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had a diagnosis or symptoms meeting the criteria for service connection.  The VLJ further sought to identify any pertinent evidence not currently associated with the claims.  Moreover, the Veteran volunteered her history of symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records, private treatment records, and treatment records from the Dublin VA Medical Center in substantial compliance with the Board's remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the May 2015 Board remand requested that the AOJ obtain and associate with the claims file the Veteran's additional treatment records from the ENT Center of Georgia.  However, the Veteran failed to reply to VA's June 2015 request for an authorization to release these records.  Thus, further action is not necessary.  

The record shows that the Veteran was afforded VA examinations in April 2012, December 2012, and January 2015.  Moreover, the Board finds that the January 2015 VA examination substantially complies with the Court's March 2014 Memorandum Decision and the Board's October 2014 remand because it adequately addressed the questions posed with the conclusions explained.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In summary, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability, or when service-connected disability has aggravated a non-service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

As to service connection for the Veteran's shortness of breath under 38 C.F.R. § 3.317, the record shows that the Veteran served in the South West Asia theater of operations from February 1997 to June 1997 and she is therefore a Persian Gulf War Veteran as defined by under 38 C.F.R. § 3.317.  See January 2014 reply from the National Personnel Records Center (NPRC).  However, since her complaints have been attributed since 2013 to her diagnosed asthma, small airway obstruction, and obstructive sleep apnea (i.e., known clinical entities), the Board finds that it takes this matter out of the criteria expressed in 38 C.F.R. § 3.317 for establishing service connection.  See, e.g., January 2013 VA treatment record (diagnosing small airway obstruction); March 2013 VA treatment record (shortness of breath secondary to small airway obstruction/exercise induced asthma); March 2013 sleep study (diagnosing obstructive sleep apnea); and June 2013 respiratory examination (diagnosing asthma).

As to direct service connection under 38 C.F.R. § 3.303, a February 1994 service treatment record reported that the Veteran had mild upper respiratory infection symptoms and an October 1999 service treatment record documented her complaints of it being hard to breath due to a cold.  However, service treatment records, including March 1996 and April 2000 examinations, are otherwise negative for complaints, treatment, or a diagnosis of a chronic disability manifested by shortness of breath to include asthma, small airway obstruction, and obstructive sleep apnea.  In fact, her lungs and chest examinations were normal when examined in March 1996.  Likewise, the Veteran denied having a history of asthma when seen in February 1998.  Similarly, in June 1999 she denied having shortness of breath.

Moreover, the post-service evidence does not show that the Veteran had ongoing problems with a chronic disability manifested by shortness of breath to include asthma, small airway disease, and obstructive sleep apnea since service.  In fact, the post-service record is generally negative for complaints of shortness of breath for more than a decade following her separation from active duty in 2000. 

In this regard, VA treatment notes dated in October 2002, April 2003, November 2003, April 2004,  October 2004, December 2005, November 2006, April 2007, October 2007, April 2008, November 2008, March 2009, February 2010, June 2010, March 2011, April 2011, July 2011, and March 2012; a VA thyroid examination dated in a September 2008; and private medical records dated in March 2010, January 2011, and February 2011 show affirmative denials of respiratory problems, including shortness of breath and/or include specific findings of normal and regular respiration on physical examination.  Likewise, at her April 2012 VA examination the Veteran both reported that she does not really experience shortness of breath and had breathing symptoms that started post-service in approximately 2007.  Moreover, to the extent that the April 2012 VA examiner discussed the Veteran's claimed shortness of breath in conjunction with allergic rhinitis, the Board notes that during November 2008 and August 2009 VA treatment for allergies, the Veteran did not report shortness of breath, she had easy and regular respiration, and her lungs that were clear.  Furthermore, during an April 2012 VA examination, the Veteran reported allergy symptoms, for which she was being treated, but "really denie[d] any sob symptoms;" her chest x-ray was normal; and, while the Veteran was unable to adequately complete pulmonary function testing, it was due to claustrophobia.   

The record also is negative for any medical opinion finding a relationship between the Veteran's current chronic disabilities manifested by shortness of breath to include asthma, small airway disease, and obstructive sleep apnea and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In this regard, the Veteran was afforded VA examinations in April 2012 and January 2015.  The April 2012 examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by her claimed in-service injury, event, or illness.  Likewise, the January 2015 VA examiner opined that the Veteran's symptomatology is not related to or had its onset in service. 

Lastly, as to secondary service connection under 38 C.F.R. § 3.310, the record is negative for any medical opinion finding a relationship between the Veteran's current disabilities and her service-connected thyroid disorder.  See 38 U.S.C.A. § 1110; Allen, supra.  In this regard, the December 2012 VA examiner opined that the Veteran's claimed condition was not caused by or aggravated by her service-connected thyroid disorder.  Similarly, the January 2015 VA examiner opined that the Veteran's claimed condition is less likely than not due to or aggravated by her service-connected thyroid disorder, referencing review of medical literature to support the conclusion.  

Finally, as to any lay claim the disability started during service or is due to/aggravated by her service-connected thyroid disorder, the Board finds that these are not probative, because the Veteran is not shown to possess medical expertise.  She can competently and credibly describe her symptoms, but she does not have the medical expertise to diagnose what they may represent, or attribute them to any source or cause.  

Accordingly, the Board finds that entitlement to service connection for a chronic disability manifested by shortness of breath to include asthma, small airway disease, and obstructive sleep apnea are denied on direct and secondary bases.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a chronic disability manifested by shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to a thyroid disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


